Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.        This action is in response to application amendments filed on 1-12-2021. 
2.        Claims 1 - 9, 13 - 23 are pending. Claims 10 - 12 are canceled.  Claims 1, 21, 23 are independent.  This application was filed on 2-18-2020.  

Response to Arguments

3.    Applicant's arguments have been fully considered, however upon further consideration of the prior art and the claimed limitation, they were not persuasive.

A.  Applicant argues on page 2 of Remarks:    ...   Zettler does not make measurements of firmware,    ...   . 

    The Examiner respectfully disagrees.   Zettler discloses performing measurements utilizing firmware objects (FW1 and FW2).  Zettler discloses a comparison of the results of a measurement and determining whether the result is equal to (i.e. within a predetermined margin, which can be zero) or not equal to a baseline result (i.e. predetermined firmware measurement). (see Zettler paragraph [0108], lines 1-9: two or more measurement passes (performing firmware measurements) are performed for each firmware (FW1, FW2); paragraph [0109], lines 1-18: a plurality of first measurements sampled at a plurality of first sampling times and a plurality of second 

B.  Applicant argues on page 2 of Remarks:    ...   Zettler's measurements all pertain to the same device,    ...   . 

    The Examiner respectfully disagrees.  Zettler disclose more than one firmware object (FW1, FW2; more than one device) utilized in firmware measurement operations.   Zettler discloses performing measurements utilizing firmware objects (FW1 and FW2).  Zettler discloses a comparison of the results of a measurement and determining whether the result is equal to (i.e. within a predetermined margin, which can be zero) or not equal to a baseline result (i.e. predetermined firmware measurement). (see Zettler paragraph [0108], lines 1-9: two or more measurement passes (performing firmware measurements) are performed for each firmware (FW1, FW2); paragraph [0109], lines 1-18: a plurality of first measurements sampled at a plurality of first sampling times and a plurality of second measurements sampled at a plurality of second sampling times; processor executing firmware to calculate a measurement)

C.  Applicant argues on page 2 of Remarks:    ...   Zettler does not disclose a server or firmware measurements, it cannot disclose "determining, by the server, that at least a second threshold number of the received firmware measurements are identical"    ...   . 

    The Examiner respectfully disagrees.  Zettler discloses performing a threshold number of measurements (first, second number of measurements).  Zettler discloses 

D.  Applicant argues on page 2 of Remarks: Zettler does not disclose a silver measurement, but instead discloses a predetermined margin,    ...   . 

    The Examiner respectfully disagrees.  The silver measurement is a baseline measurement defined by the present application.  Zettler discloses a determination of whether a particular measurement matches a defined baseline.  Zettler discloses a comparison of the results of a measurement and determining whether the result is equal to (i.e. within a predetermined margin, which can be zero; predetermined firmware measurement) or not equal to a baseline result. (see Zettler paragraph [0108], lines 1-9: two or more measurement passes are performed for each firmware (FW1, FW2); paragraph [0109], lines 1-18: a plurality of first measurements sampled at a plurality of first sampling times and a plurality of second measurements sampled at a plurality of second sampling times; processor executing firmware to calculate a measurement)

E.  Applicant argues on page 2 of Remarks: Zettler therefore does not disclose "defining, by the server, one of said identical firmware measurements to be a silver measurement",    ...   . 

    The Examiner respectfully disagrees.   The silver measurement is a baseline measurement defined by the present application.  Zettler discloses a determination of whether a particular measurement matches a defined baseline.  Zettler discloses a comparison of the results of a measurement and determining whether the result is equal to (i.e. within a predetermined margin, which can be zero; predetermined firmware measurement) or not equal to a baseline result. (see Zettler paragraph [0108], lines 1-9: two or more measurement passes (performing firmware measurements) are performed for each firmware (FW1, FW2); paragraph [0109], lines 1-18: a plurality of first measurements sampled at a plurality of first sampling times and a plurality of second measurements sampled at a plurality of second sampling times; processor executing firmware to calculate a measurement)

F.  Applicant argues on page 3 of Remarks:    ...   "receiving, by a processor in the server or in a further electronic device" and "a further identically performed firmware measurement from the further electronic device",    ...   . 

    The Examiner respectfully disagrees. Zettler discloses performing a threshold number of measurements (first, second number of measurements) as stated above.  Zettler discloses the results are equal to (i.e. within a predetermined margin, which can be zero; predetermined firmware measurement) or not equal to a baseline result.  Zettler discloses a computing system implementation providing the service of generation firmware measurements based upon firmware objects.  Zettler discloses a 

G.  Applicant argues on page 3 of Remarks:    ...   "comparing, by the processor, the further firmware measurement with the silver measurement",    ...   . 

    The Examiner respectfully disagrees.  Zettler discloses comparing firmware measurements with a baseline (i.e. analogous to the application’s designated silver measurement).  The silver measurement is a baseline measurement defined by the present application.  Zettler discloses a determination of whether a particular measurement matches a defined baseline as stated above.  Zettler discloses a comparison of the results of a measurement and determining whether the result is equal to (i.e. within a predetermined margin, which can be zero) or not equal to a baseline result (i.e. predetermined firmware measurement) as stated above. 

H.  Applicant argues on page 3 of Remarks: Zettler and Chien, singly or in combination, therefore do not disclose all the above limitations recited in claim 1. Similar arguments apply for claims 21 and 23.

    Independent claims 21 and 23 have similar limitations as independent claim 1.  Responses to arguments against independent claim 1 also answer arguments against independent claims 21 and 23.     

Claim Rejections - 35 USC § 103  

4.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.        Claims 1 - 4, 8, 15, 16, 21, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Zettler et al. (US PGPUB No. 20180018208) in view of Chien et al. (US PGPUB No. 20180314507).  	

Regarding Claims 1, 21, 23, Zettler discloses a method for checking firmware integrity of electronic devices and a system for checking firmware integrity of electronic devices and a non-transient computer readable medium that stores instructions, which, when executed by a processor, cause the processor to operations, the method, system, medium that stores instructions, comprising the following:
a)  receiving, by a server from each of a first threshold number of electronic devices, an identically performed firmware measurement. (see Zettler paragraph [0008], lines 1-13: first processor configured to receive a first measurement, execute a first firmware based on the first measurement, and output a first result; a second processor identical to the first processor and configured to receive a second measurement, execute as second firmware based on the second measurement and output a second result)    

c)  defining, by the server, one of said identical firmware measurements to be a silver measurement; (see Zettler paragraph [0009], lines 1-8: comparison component configured to compare a first result with a second result and output a comparison result; comparison component configured to determine whether a fault exists based on a comparison result and a predetermined margin (i.e. baseline threshold measurement)) and 
d)  receiving, by a processor in the server or in a further electronic device, a further performed firmware measurement from the electronic device; (see Zettler paragraph [0008], lines 1-13: first processor configured to receive a first measurement, execute a first firmware based on the first measurement, and output a first result; a second processor identical to the first processor and configured to receive a second measurement, execute as second firmware based on the second measurement and output a second result) and 
e)  comparing, by the processor the further firmware measurement with the silver measurement. (see Zettler paragraph [0009], lines 1-8: comparison component 

Zettler does not specifically disclose for a): said devices have an identical make, an identical model and a firmware with an identical version number, b): firmware measurements (i.e. characteristics) are identical, c): firmware measurements (i.e. characteristics) are identical, d): electronic device having the identical make, identical model and a firmware with an identical version number, and e): further firmware measurement (i.e. analogous with identical firmware measurement). 
However, Chien discloses wherein for a): said devices have an identical make, an identical model and a firmware with an identical version number, b): firmware measurements are identical, c): firmware measurements are identical, and d): electronic device having the identical make, identical model and a firmware with an identical version number. (see Chien paragraph [0042], lines 16-21: delivery of latest firmware package; if comparison determines the two are identical (i.e. same make, model, and version), MC ensures that firmware package is the one originally signed; verified firmware package used to upgrade the firmware version; (two firmware entities are determined to be identical))  
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Zettler for a): said devices have an identical make, an identical model and a firmware with an identical version number, b): firmware measurements (i.e. characteristics) are identical, c): firmware 

Furthermore for Claim 21, Zettler discloses wherein a server; and a processor in the server; and a non-transient computer readable memory in the server that stores instructions, which, when executed by the processor, cause the server to perform operations. (see Zettler paragraph [0121], lines 1-11: system implementation performed using digital storage medium having readable control signals stored thereon, which cooperate with a programmable computer system to perform the respective method; paragraph [0097], lines 1-9: computer system comprising a processor in communication with a memory; processor includes control structures (i.e. instruction unit) and data path structures (i.e. execution unit); and fetch instructions and execute) 

Regarding Claim 2, Zettler-Chien discloses the method of claim 1, wherein the processor is in the server. (see Zettler paragraph [0097], lines 1-9: computer system having a processor in communication with a memory system; processor includes control structures (i.e. instruction unit) and data path structures (i.e. execution unit); fetch instructions and execute via processor; computing system analogous to a server system))     

Regarding Claim 3, Zettler-Chien discloses the method of claim 1, further comprising:
a)  determining, by the processor, that the further firmware measurement is different from the silver measurement; (see Zettler paragraph [0009], lines 1-8: comparison component configured to compare a first result with a second result and output a comparison result; comparison component configured to determine whether a fault exists based on a comparison result and a predetermined margin; output a fault detection signal on condition that a fault is detected (measurement is different)) and 
b)  taking, by the processor, a security action. (see Zettler paragraph [0009], lines 1-8: comparison component configured to compare a first result with a second result and output a comparison result; comparison component configured to determine whether a fault exists based on a comparison result and a predetermined margin; output a fault detection signal (security action) on condition that a fault is detected)

Regarding Claim 4, Zettler-Chien discloses the method of claim 3, wherein the security action taken is one or more of: 
a) generation of an alert; b) locking of the further electronic device; c) display of a pop-up message on the electronic device; and d) display of a pop-up message on the server. (see Zettler paragraph [0009], lines 1-8: comparison component configured to compare a first result with a second result and output a comparison result; comparison component configured to determine whether a fault exists based 

Regarding Claim 8, Zettler-Chien discloses the method of claim 1, further comprising:
a)  determining, by the processor, that the further firmware measurement is equal to the silver measurement; (see Zettler paragraph [0009], lines 1-8: comparison component configured to compare a first result with a second result and output a comparison result; comparison component configured to determine whether a fault exists based on a comparison result and a predetermined margin; (a fault detection signal is output only due to the condition when a fault is detected; access enabled otherwise)) and
b)  permitting, by the processor, continued unhindered use of the further electronic device. (see Zettler paragraph [0009], lines 1-8: comparison component configured to compare a first result with a second result and output a comparison result; comparison component configured to determine whether a fault exists based on a comparison result and a predetermined margin; (a fault detection signal is output only due to the condition when a fault is detected; access enabled otherwise))     

Regarding Claim 15, Zettler-Chien discloses the method of claim 1, wherein the first threshold number is equal to the second threshold number. (see Zettler paragraph [0008], lines 1-13: first processor configured to receive a first measurement, execute a first firmware based on the first measurement, and output a first result; a second 

Regarding Claim 16, Zettler-Chien discloses the method of claim 1, wherein the first threshold number is greater than the second threshold number, the method further comprising:
a)  permitting, by the server, continued unhindered use of those of the electronic devices that have a firmware measurement equal to the silver measurement; (see Zettler paragraph [0009], lines 1-8: comparison component configured to compare a first result with a second result and output a comparison result; comparison component configured to determine whether a fault exists based on a comparison result and a predetermined margin; (a fault detection signal is output only due to a condition when a fault is detected; access enabled otherwise)) and
b)  taking, by the server, a security action with respect to those of the electronic devices that have a firmware measurement different from the silver measurement. (see Zettler paragraph [0009], lines 1-8: comparison component configured to compare a first result with a second result and output a comparison result; comparison component configured to determine whether a fault exists based on a comparison result and a predetermined margin; output a fault detection signal on condition when a fault is detected)

6.        Claims 5 - 7, 9, 14, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zettler in view of Chien and further in view of Boone et al. (US PGPUB No. 20140109076).

Regarding Claim 5, Zettler-Chien discloses the method of claim 1, further comprising:
a)  determining, by the processor, that the further firmware measurement is equal to the silver measurement. (see Zettler paragraph [0009], lines 1-8: comparison component configured to compare a first result with a second result and output a comparison result; comparison component configured to determine whether a fault exists based on a comparison result and a predetermined margin; (a fault detection signal is output only due to the condition when a fault is detected; access enabled otherwise)) 

Zettler--Chien does not specifically disclose firmware of electronic device is out of date. 
However, Boone discloses:
b)  determining, by the processor, that the firmware of the further electronic device is out of date. (see Boone paragraph [0011], lines 12-16: configured to cause transition to downloaded newer version (up-to-date version) of firmware, shutting down a previous version (out of date version) of firmware)   
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Zettler-Chien for firmware of electronic device is out of date as taught by Boone. One of ordinary skill in the art 

Regarding Claim 6, Zettler-Chien discloses the method of claim 1, further comprising:
a)  receiving, by the processor, a different version number from the further electronic device. (see Zettler paragraph [0009], lines 1-8: comparison component configured to compare a first result with a second result and output a comparison result; comparison component configured to determine whether a fault exists based on a comparison result and a predetermined margin; output a fault detection signal on condition when a fault is detected)

Zettler-Chien does not specifically disclose a different version number is earlier than the version number. 
However, Boone discloses:
b)  determining, by the processor, that the different version number is earlier than the identical version number; and c) generating, by the processor, a security alert indicating that the firmware of the further electronic device has been rolled back.  (see Boone paragraph [0011], lines 12-16: configured to cause transition to downloaded newer version (up-to-date version) of firmware, shutting down a previous version of firmware; displaying an alert screen (security alert))   
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Zettler-Chien for a different 

Regarding Claim 7, Zettler-Chien discloses the method of claim 1, further comprising:
a)  determining, by the processor, that the further firmware measurement is different from the silver measurement. (see Zettler paragraph [0009], lines 1-8: comparison component configured to compare a first result with a second result and output a comparison result; comparison component configured to determine whether a fault exists based on a comparison result and a predetermined margin; output a fault detection signal on condition when a fault is detected)    

Zettler-Chien does not specifically disclose firmware of electronic device is not properly locked (i.e. restrictions applied).
However, Boone discloses:
b)  determining, by the processor, that non-volatile memory in which the firmware of the further electronic device is stored is not properly locked. (see Boone paragraph [0014], lines 1-15: managing transition to newer versions of firmware includes restricting deployment of newer versions or override of one or more corresponding versions of firmware in accordance with a policy; (policy restrictions are not properly applied during processing of firmware)) 

        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Chien for firmware of electronic device is not properly locked as taught by Boone. One of ordinary skill in the art would have been motivated to employ the teachings of Boone for the benefits achieved from a system that enables verification of latest versions of firmware for data processing within a network environment. (see Boone paragraph [0011], lines 12-16)    

Regarding Claim 9, Zettler-Chien discloses the method of claim 1. 
Zettler-Chien does not specifically disclose firmware measurement are based on either: the firmware version and a date of the firmware version; a time of the firmware version; one or more volumes of the firmware; or measurement of firmware instructions and not on measurement of firmware data or firmware settings.
However, Boone discloses wherein the firmware measurement and the further firmware measurement are based on either: the firmware version and a date of the firmware version; a time of the firmware version; one or more volumes of the firmware; or measurement of firmware instructions and not on measurement of firmware data or firmware settings. (see Boone paragraph [0008], lines 16-19: digital certificate and other verification mechanism stored in SOC and used by base loader and caching loaders to ensure that only legitimate packages from firmware server are accepted by device; 
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Zettler-Chien for firmware measurement are based on either: the firmware version and a date of the firmware version; a time of the firmware version; one or more volumes of the firmware; or measurement of firmware instructions and not on measurement of firmware data or firmware settings as taught by Boone. One of ordinary skill in the art would have been motivated to employ the teachings of Boone for the benefits achieved from a system that enables verification of latest versions of firmware for data processing within a network environment. (see Boone paragraph [0011], lines 12-16)  

Regarding Claim 14, Zettler-Chien discloses the method of claim 1. 
Zettler-Chien does not specifically disclose storing result of comparing step in a database. 
However, Boone discloses wherein further comprising storing, by the server, a result of the comparing step in a database. (see Boone paragraph [0008], lines 16-19: digital certificate and other verification mechanism stored in SOC and used by base loader and caching loaders to ensure that only legitimate packages from firmware server are accepted by device; (intermediary results stored and processed))    
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Zettler-Chien for storing result of comparing step in a database as taught by Boone. One of ordinary skill in the art would 

Regarding Claim 17, Zettler-Chien discloses the method of claim 1. 
Zettler-Chien does not specifically disclose firmware measurement performed by an application running in volatile memory.
However, Boone discloses wherein the firmware measurement and the further firmware measurement are performed by an application running in volatile memory. (see Boone paragraph [0035], lines 1-3: thin clients as well as servers include volatile computer storage media; (application stored in volatile storage))      
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Zettler-Chien for firmware measurement performed by an application running in volatile memory as taught by Boone. One of ordinary skill in the art would have been motivated to employ the teachings of Boone for the benefits achieved from a system that enables verification of latest versions of firmware for data processing within a network environment. (see Boone paragraph [0011], lines 12-16)      

7.        Claims 13, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zettler in view of Chien and further in view of Shivanna et al. (US PGPUB No. 20180330093).

Regarding Claim 13, Zettler-Chien discloses the method of claim 1.

However, Shivanna discloses wherein the firmware is either: a BIOS (Basic Input/Output System), or a UEFI (Unified Extensible Firmware Interface). (see Shivanna paragraph [0016], lines 1-7: firmware components include Unified Extensible Firmware Interface (UEFI) measurement engine)    
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Zettler-Chien for firmware is either: a BIOS (Basic Input/Output System), or a UEFI (Unified Extensible Firmware Interface) as taught by Shivanna.  One of ordinary skill in the art would have been motivated to employ the teachings of Shivanna for the benefits achieved from systems that enable the establishment of trusted systems based upon system firmware. (see Shivanna paragraph [0007], lines 10-12)

Regarding Claim 20, Zettler-Chien discloses the method of claim 1.
Zettler-Chien does not specifically disclose firmware measurements that are hashes.
However, Shivana discloses wherein the firmware measurement and the further firmware measurement are hashes. (see Shivanna paragraph [0022], lines 5-9: measurement of firmware image generated using a cryptographic hash function (i.e. Secure Hash Algorithm (SHA)))   
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Zettler-Chien for firmware measurements that are hashes as taught by Shivanna. One of ordinary skill in the art would have been  

8.        Claims 18, 19, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Zettler in view of Chien and further in view of Boone and Shivanna.

Regarding Claim 18, Zettler-Chien-Boone discloses the method of claim 17.
Zettler-Chien-Boone does not specifically disclose application present and functional by an operating system agent running under an operating system. 
However, Shivanna discloses wherein the application is maintained to be present and functional by an operating system agent running under an operating system of the electronic device. (see Shivanna paragraph [0024], lines 5-8: UEFI is a specification that defines a software interface between an operating system and platform firmware; UEFI framework includes modules, drivers, protocols and applications; (allow execution of system agents)  
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Zettler-Chien-Boone for application present and functional by an operating system agent running under an operating system as taught by Shivanna. One of ordinary skill in the art would have been motivated to employ the teachings of Shivanna for the benefits achieved from systems that enable the establishment of trusted systems based upon system firmware. (see Shivanna paragraph [0007], lines 10-12)  

Regarding Claim 19, Zettler-Chien-Boone discloses the method of claim 18. 
Zettler-Chien-Boone does not specifically disclose a persistent agent present and functional in memory of electronic device. 
However, Shivanna discloses wherein the operating system agent is maintained to be present and functional by a persistent agent present in non-volatile memory of the electronic device. (see Shivanna paragraph [0024], lines 5-8: UEFI is a specification that defines a software interface between an operating system and platform firmware; UEFI framework includes modules, drivers, protocols and applications; (allow execution of system agents)) 
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Zettler-Chien-Boone for a persistent agent present and functional in memory of electronic device as taught by Shivanna. One of ordinary skill in the art would have been motivated to employ the teachings of Shivanna for the benefits achieved from systems that enable the establishment of trusted systems based upon system firmware. (see Shivanna paragraph [0007], lines 10-12)

Regarding Claim 22, Zettler-Chien discloses the system of claim 21. 
Zettler-Chien does not specifically disclose for firmware measurement application running in volatile memory.
However, Boone discloses further comprising in each of the electronic devices:
a)  a firmware measurement application running in volatile memory. (see Boone paragraph [0035], lines 1-3: thin client as well as servers include volatile computer storage media; (application stored in volatile storage))      


Zettler-Chien-Boone does not specifically disclose for b): an agent configured to maintain firmware measurement application present and functional in electronic device, and for c): configured to maintain operating system agent present and functional in electronic device.
However, Shivanna discloses further comprising in each of the electronic devices: 
b)  an operating system agent running under an operating system of the electronic device and configured to maintain the firmware measurement application present and functional in the electronic device; (see Shivanna paragraph [0024], lines 5-8: UEFI is a specification that defines a software interface between an operating system and platform firmware; UEFI framework includes modules, drivers, protocols and applications; allow execution of pre-operating system agents) and 
c)  a persistent agent in non-volatile memory of the electronic device configured to maintain the operating system agent present and functional in the electronic device. (see Shivanna paragraph [0024], lines 5-8: UEFI is a specification that defines a software interface between an operating system and platform firmware; 
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Zettler-Chien-Boone for b): an agent configured to maintain firmware measurement application present and functional in electronic device, and for c): configured to maintain operating system agent present and functional in electronic device as taught by Shivanna.  One of ordinary skill in the art would have been motivated to employ the teachings of Shivanna for the benefits achieved from systems that enable the establishment of trusted systems based upon system firmware. (see Shivanna paragraph [0007], lines 10-12)

Conclusion

          THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







February 1, 2021
                                                                                                                                                                                                        
                                                       
/FATOUMATA TRAORE/Primary Examiner, Art Unit 2436